Citation Nr: 1709686	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied an application to reopen a previously denied claim of service connection for a low back disability.  The RO granted the application to reopen the claim in the March 2009 statement of the case (SOC).  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran filed a timely notice of disagreement (NOD) and the RO issued an August 2003 SOC, but the Veteran did not file a timely substantive appeal.

2.  Evidence received since the April 2002 rating decision and August 2003 SOC relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim of service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied the claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103 (2016).

2.  Evidence received since the April 2002 decision and August 2003 SOC is new and material and the criteria for reopening of the claim for entitlement to service connection for a low back disability have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below concerning the claim to reopen a previously denied claim for entitlement service connection a low back disability, the Board will not discuss further whether those duties have been accomplished.

Generally, a claim that has been denied in an RO decision from which an appeal was not perfected may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 2002 rating decision, the RO denied an application to reopen a previously denied claim of service connection for a low back disability on the basis that new evidence was not material in that it failed to show a nexus between the Veteran's low back disability and service.   The Veteran filed a timely notice of disagreement (NOD) and the RO issued an August 2003 SOC, but the Veteran did not file a timely substantive appeal.  Accordingly, the April 2002 rating decision is final, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(d)(3).

The relevant evidence of record at the time of the April 2002 rating decision and August 2003 SOC included the Veteran's service treatment records (STRs), private treatment records, VA treatment records, and VA examination reports.  In particular, a December 1998 VA examination report reflects no nexus between the Veteran's low back disability and his service.

Relevant evidence received more than one year since the April 2002 rating decision includes medical treatment records indicating continued treatment and complaints for low back pain, multiple statements from the Veteran's friends, and a July 2008 opinion from Dr. C.E.H. stating that the Veteran related chronic onset of back pain to a lifting incident when he was in the military, and that while the doctor could not attest to the incident, he could "attest to the fact that something happened that has required fairly frequent episodic intervention," and that the Veteran related no additional traumatic injury.  The Veteran also underwent a VA examination in October 2008.

As such, the additional evidence submitted since the April 2002 rating decision is new and material evidence that relates to an unestablished fact necessary to substantiate the merits of the claim.  Reopening of the claim for service connection for a low back disability is therefore warranted.

ORDER

The application to reopen the claim for service connection for a low back disability is granted.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claim for entitlement to service connection for a low back disability.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In January 2008, the Veteran submitted a statement that he started seeing a chiropractor shortly after he was discharged in December 1970.  He explained that the chiropractor was not fully licensed, and therefore did not disclose any treatment records.  That same month, the Veteran submitted several statements from friends and family regarding the Veteran's chiropractor, and explaining that he helped those in the community who could not afford a licensed chiropractor, and that he did not accept money for his services.  Specifically, the Veteran's father corroborated the Veteran's statement that he saw the chiropractor for several years for his back problems.  

In addition, the Veteran has consistently maintained that he has experienced low back pain since November 1969 when he was lifting heavy pots during service.  He also related that he injured his back again post-service in 1986 when he picked up a heavy box; he stated that he felt "excruciating pain" in his back that "knocked the breath out of [him]."  He compared the pain to the "same thing as back when [he] was in the U.S. Army in November 1969."

Further, in July 2008, Dr. C.E.H. submitted an opinion stating that the Veteran related chronic onset of back pain to a lifting incident when he was in the military, and that while the doctor could not attest to the incident, he could "attest to the fact that something happened that has required fairly frequent episodic intervention," and that the Veteran reported no additional traumatic injury.  Although Dr. C.E.H. did not express an opinion as to whether the current back disability was related to service, he did indicate that the evidence was consistent with an in-service injury.

The October 2008 VA examination report reflects review of the claims file and an in-person examination.  The VA examiner noted that the Veteran was diagnosed with multilevel degenerative disc disease (DDD)/ degenerative joint disease (DJD) of the spine, especially L4-L5.  He opined that the low back disability was not related to service because the in-service incident "[was] grossly insufficient to have caused the current [low back] MRI findings," the incident being "pain on lifting diagnosed as lumbar strain."  He also noted that the 1986 incident was over 15 years after service.

The Board finds the VA examination inadequate to render a decision.  Specifically, the October 2008 VA examiner did not take into consideration the Veteran's consistent and continuous statements of low back pain since the November 1969 in-service incident.  The Veteran submitted evidence that he started chiropractic sessions for his back pain shortly after service, and that the pain he felt at the time of his 1986 injury was similar to the pain he felt in 1969.  Further, the VA examiner did not discuss either the July 2008 positive statement of Dr. C.E.H. or whether the 1986 injury to the Veteran's back aggravated his claimed injury from November 1969.  As such, the Board finds that a VA addendum opinion is necessary to properly address the etiology of the Veteran's low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, Dr. C.E.H. should be asked to elaborate on his July 2008 statement and to address, with rationale, whether the Veteran's current low back disability is related to service.  In this regard, the Board notes that it is appropriate for Dr. C.E.H. to rely on the service history provided by the Veteran, as the Board has found these statements to be competent and credible and Dr. C.E.H. previously indicated that they were consistent with his medical observations.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment that he may have had for his low back disability that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.

If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain any additional outstanding VA treatment records.  All records and responses received should be associated with the claims file.

3.  Contact Dr. C.E.H. and ask him to elaborate on his July 2008 opinion, by opining, with rationale, on the following question: whether the Veteran's low back disability is it at least as likely as not (i.e., a 50 percent probability or greater) due to or the result of his military service, in particular the November 1969 in-service injury described by the Veteran.

4.  Refer the Veteran's low back disability claim to the October 2008 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  

The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

After reviewing the record, the examiner should indicate whether the Veteran's low back disability is it at least as likely as not (i.e., a 50 percent probability or greater) due to or the result of his November 1969 in-service injury, or is otherwise related to the Veteran's military service.  The VA examiner must address the Veteran's statements of continuity of symptomatology since service, to include his account that he went to a chiropractor starting in December 1970 and the statements from the Veteran's father corroborating his report.  Further, the examiner must address the July 2008 statement from Dr. C.E.H and any subsequent relevant statements or evidence.

The examiner must provide reasons for each opinion given.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a low back disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental SOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


